Citation Nr: 0946187	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-13 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Howard Regional Health System 
from May 16, 2005, to May 31, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of a Department 
of Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Howard Regional 
Health System from May 16, 2005, to May 31, 2005.  The 
Veteran testified before the Board in August 2009.    

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Howard Regional 
Health System from May 16, 2005, to May 18, 2005, will be 
granted in the decision below.  The issue of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at Howard Regional Health System from May 19, 2005, 
to May 31, 2005, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran underwent an acute exploratory laparotomy for 
his ischemic small bowel with gangrene at Howard Regional 
Health System from May 16, 2005, to May 18, 2005.

3.  VA payment or reimbursement of the costs of the care from 
May 16, 2005, to May 18, 2005, was not authorized.  

4.  The medical expenses incurred from May 16, 2005, to May 
18, 2005, were incurred both as a result of medical emergency 
and because a VA or other government facility was not 
feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Howard Regional 
Health System from May 16, 2005, to May 18, 2005, have been 
met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may 
not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2009); Zimick v. West, 11 Vet. App. 45 (1998); Malone 
v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The Veteran alleges that he should be reimbursed on the 
grounds that his medical condition was emergent and no VA or 
other government facility was feasibly available during his 
period of treatment.  He additionally asserts that VA refused 
to accept him as a patient for his emergent medical 
condition.  The record reflects that on May 16, 2005, the 
physician at Howard Regional Health System contacted the VA 
medical center in Indianapolis to admit the Veteran, but the 
VA medical center refused to accept the Veteran as a patient.  
The Veteran does not have any health insurance.  

The Veteran reported to the emergency room at Howard Regional 
Health System at 6:25 p.m. on May 16, 2005, with complaints 
of abdominal pain.  At the time of his initial evaluation, 
the Veteran reported a three-day history of abdominal pain 
that he described as pricking.  He stated that he was unable 
to get comfortable.  The Veteran's wife reported that he had 
been forced to stand up and lean forward for hours on end 
over the past weekend due to stabbing, cramping, and severe 
abdominal pain that was worsened with eating.  At the time 
the Veteran arrived in the emergency room, a CT scan of the 
abdomen revealed no evidence of an acute process.  The 
Veteran's pain was relieved with a significant amount of 
morphine and other painkillers.  A treating physician 
diagnosed the Veteran with questionable ischemic bowel.  The 
physician contacted the VA medical center in Indianapolis to 
admit the Veteran and spoke with the General Surgery people 
that were on call.  The VA medical center refused to accept 
the Veteran as a patient and instead recommended that the 
Veteran report to their emergency room to be evaluated for 
possible admission.  The Howard Regional Health System 
physician determined that the Veteran could not drive to the 
VA medical center by car, and the VA emergency room 
physicians stated that they could not accept the Veteran by 
ambulance with no admitting physician.  The Veteran was 
therefore admitted to the Howard Regional Health System.  The 
treating physician noted that if the Veteran did not have 
worsening abdominal pain in the next day or two, he would be 
evaluated for possible transfer to the VA medical center in 
Indianapolis at that time.

Physical examination revealed no obvious vascular component 
to attribute to the abdominal pain.  The Veteran developed 
hypotension, which required repeated normal saline boluses.  
Respiratory evaluation was undertaken, and the Veteran had to 
be transferred to the Intensive Care Unit to be intubated.  
His condition worsened, and he had to undergo an acute 
exploratory laparotomy in the early morning hours of May 17, 
2005.  The laparotomy revealed ischemic small bowel with 
gangrene of unclear etiology.  He underwent a small bowel 
resection with jejunostomy and ileostomy, left femoral 
central venous line placement, and left femoral arterial line 
placement.    

The Board finds that an emergent medical situation, as 
understood by a prudent lay person, existed at the time the 
Veteran arrived at Howard Regional Health System.  Although 
an initial CT scan of the abdomen revealed no evidence of an 
acute process, there is significant documentation to conclude 
the Veteran's condition upon admission was believed to be of 
a possible emergent nature.  A treating physician determined 
that he would have been unable to drive due to his 
questionable ischemic bowel.  The Veteran's condition also 
worsened to the point where he was transferred to the 
Intensive Care Unit, and an acute exploratory laparotomy was 
performed.  The Veteran had ischemic small bowel with 
gangrene and had to undergo a small bowel resection with 
jejunostomy and ileostomy.  The Board finds that the 
probative medical evidence shows that the Veteran was having 
an ischemic episode at the time of his admission to the 
emergency room.  It was reasonable and prudent for the 
Veteran to feel that a delay in seeking immediate medical 
attention would have been hazardous to life or health. 

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to the Veteran at the time 
he received private treatment.  The Veteran asserts that VA 
treatment was not feasibly available because the VA had 
refused to admit him as a patient.  As the nearest emergency 
room was not a VA emergency room, he believed that VA care 
was not reasonably available.  The evidence shows that the 
Howard Regional Health System physician contacted the nearest 
VA medical center in Indianapolis but that the VA medical 
center refused to accept the Veteran as a patient.  The VA 
medical center instead recommended that the Veteran report on 
his own to their emergency room to be evaluated for possible 
admission.  The Howard Regional Health System physician 
determined that the Veteran could not drive to the VA medical 
center by car, and the VA emergency room physicians stated 
that they could not accept the Veteran by ambulance with no 
admitting physician.  Because the VA medical center refused 
to accept the Veteran as a patient and the Veteran's emergent 
condition medically precluded him from driving himself to the 
VA medical center's emergency room for possible admission, 
the Board finds that at the time the Veteran sought private 
medical treatment, a VA facility was not feasibly available 
to him. 

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment for his ischemic small 
bowel with gangrene, because the weight of the evidence shows 
that the treatment was for a non-service-connected 
disability, for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment, and because a VA facility was not reasonably 
available.  The Board finds that the Veteran meets the 
criteria for reimbursement of treatment for his ischemic 
small bowel with gangrene from May 16, 2005, to May 18, 2005, 
since it was projected on May 16, 2005, that the earliest 
point at which the Veteran would be evaluated for possible 
transfer to a VA medical facility would be in one or two 
days, or on May 18, 2005.  Therefore, the Board concludes 
that the Veteran is eligible for reimbursement for treatment 
at Howard Regional Health System from May 16, 2005, to May 
18, 2005, and the benefit sought on appeal is granted to that 
extent.  

The merits of the claim regarding payment or reimbursement of 
unauthorized medical expenses incurred at Howard Regional 
Health System from May 19, 2005, to May 31, 2005, will be 
addressed in the remand below.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Howard Regional Health System is granted for 
treatment received from May 16, 2005, to May 18, 2005.  


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to reimbursement or payment for 
the expenses incurred at Howard Regional Health System from 
May 19, 2005, to May 31, 2005.  

As a result of this Board decision, the Veteran has been 
granted payment or reimbursement of unauthorized medical 
expenses that were incurred at Howard Regional Health System 
from May 16, 2005, to May 18, 2005, for treatment of his 
ischemic small bowel with gangrene because it was a medical 
emergency and a VA or other government facility was not 
feasibly available.  In a May 16, 2005, medical consultation 
report, the private physician noted that if the Veteran did 
not have worsening abdominal pain in the next day or two, he 
would be evaluated for possible transfer to the VA medical 
center in Indianapolis at that time.  The severity of the 
Veteran's abdominal condition after May 18, 2005, is not 
readily apparent from the existing medical records in the 
Veteran's file from Howard Regional Health System.  It is 
unclear if or when the Veteran was ready to be transferred to 
a VA medical facility after May 18, 2005.  In order to make 
an accurate assessment of the Veteran's claim, it is 
necessary to obtain the complete daily medical records of the 
Veteran's treatment, to include any emergency room reports 
and discharge summaries, from the Howard Regional Health 
System from May 19, 2005, to May 31, 2005.  Because those 
private medical records may be useful in deciding the 
Veteran's claim, a reasonable attempt to obtain them should 
be made.  38 C.F.R. § 3.159(c)(1) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete daily 
medical records of the Veteran's 
treatment, to include any emergency room 
reports and discharge summaries, from the 
Howard Regional Health System from May 16, 
2005, to May 31, 2005. 

2.  Arrange for a physician to review 
those records and determine on what date 
the Veteran was medically stable for 
transfer to a VA facility.

3.  Then, review the Veteran's claim of 
entitlement to payment or reimbursement 
for unauthorized medical expenses incurred 
from May 19, 2005, to May 31, 2005.  If 
the claim is denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


